—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.) rendered October 9, 1992, convicting him of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to timely raise the issue of whether he was properly sentenced as a second felony offender by not controverting the allegations in his predicate felony statement (see, CPL 400.21 [3]). Accordingly, any question concerning whether the defendant’s prior conviction in the State of Washington is equivalent to a conviction for a felony in New York has not been preserved for appellate review (see, People v Smith, 73 NY2d 961) and we perceive no basis for reaching the matter in the exercise of our interest of justice jurisdiction.
We have considered the defendant’s remaining contentions and conclude that they are without merit. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.